Citation Nr: 0505241	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for duodenal ulcer 
disease.

2.  Entitlement to service connection for a left shoulder 
disorder secondary to the service-connected myositis of the 
right cervical paravertebral muscles with right shoulder 
impingement syndrome.  

3.  Entitlement to a disability rating greater than 10 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome before 
February 4, 2002.  

4.  Entitlement to a disability rating greater than 30 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome as of 
February 4, 2002.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1982 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.
 
The veteran testified before the undersigned at a Travel 
Board hearing in January 2001.  A transcript of that hearing 
is associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
November 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the November 2001 remand addressing the new and material 
evidence and increased rating issues, the Board instructed 
the RO to secure the veteran's VA medical records since July 
2000.  In addition, July 2001, the veteran submitted his 
claim for secondary service connection for a left shoulder 
disorder.   He specifically indicated that he had received 
relevant treatment at the VA Medical Center in San Juan in 
May 2001.  

The RO had previously secured electronic progress notes of 
the veteran's VA medical treatment dated through September 
2000.  In January 2002, the RO requested from the VA Medical 
Center in San Juan all treatment records dated from 1982 to 
the present.  The records received consisted entirely of 
handwritten notes dated through September 2000, with 
additional handwritten notes to the dental clinic dated in 
August 2001.  The cover sheet for the records indicated that 
progress notes were available in electronic version.  Thus, 
upon careful review of the claims folder, it appears that the 
RO has not obtained all of the veteran's VA medical records, 
as required.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  See 
also 38 U.S.C.A. 
§ 5103A(c)(2) (West 2002) (VA's duty to assist includes 
obtaining records of relevant VA medical treatment).  Despite 
the additional delay that will result, a remand is required 
to ensure that all relevant VA medical records are obtained 
so that the issues may be properly adjudicated.  Because 
these records are pertinent to all issues on appeal, the 
Board must defer any appellate decision pending completion of 
this development.     
  
The Board observes that the veteran last had a VA examination 
to assess the severity of his right cervical spine and 
shoulder disability in February 2002.  Although he was 
scheduled for an examination in August 2004, he failed to 
report.  Inasmuch as this time the Board has no alternative, 
but to remand the appeal for the aforementioned records, then 
it would be sensible for the RO to provide the veteran with a 
final opportunity to report for a VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
current treatment records from the VA 
Medical Center in San Juan, to 
specifically include electronic progress 
notes, as well as any handwritten notes, 
dated from September 2000 to the present.      

2.  The RO should schedule a VA 
examination to determine the severity of 
his service-connected myositis of the 
right cervical paravertebral muscles with 
right shoulder impingement syndrome.  In 
the event that the veteran fails to 
report without providing a reasonable 
explanation for his failure to report, 
then the case should be decided on the 
record with consideration of his lack of 
cooperation.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause could result in a denial of his 
claim.

Any examination conducted should identify 
and describe any current symptomatology 
associated with the service-connected 
myositis of the right cervical 
paravertebral muscles with right shoulder 
impingement syndrome, including any 
functional loss due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The RO should readjudicate the issues 
on appeal after completing any additional 
development deemed by the RO to be 
necessary for the proper adjudication of 
the issues.  If the disposition of any 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


